 

Exhibit 10.2

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of May 5, 2005 (this “Amendment”)
among Alliant Techsystems Inc., a Delaware corporation (the “Borrower”), the
lenders from time to time parties to the Credit Agreement referred to below (the
“Lenders”), Bank of America, N.A. (“Bank of America”), as swing line lender (the
“Swing Line Lender”), Bank of America, Calyon New York Branch (f/k/a Credit
Lyonnais New York Branch), U.S. Bank National Association and JPMorgan Chase
Bank, as L/C issuers (collectively, the “L/C Issuers”) and Bank of America, as
administrative agent (the “Administrative Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower, the Lenders, the Swing Line
Lender, the L/C Issuers, the Administrative Agent and others have entered into a
Credit Agreement dated as of March 31, 2004 (as amended, supplemented otherwise
modified prior to the date hereof, the “Credit Agreement”).  Capitalized terms
used herein and not otherwise defined in this Amendment (including in Section 1
hereof) have the same meanings as specified in the Credit Agreement;

 

(2)                                  The Borrower desires to (a) refinance the
Outstanding Amount of Term B Loans under the Credit Agreement with the proceeds
of a new tranche of term loans (as further described in the amendments set forth
in Section 1 below, the “Term A Loans”), (b) amend the rate of interest
applicable to the Revolving Credit Facility as set forth in Section 1 below,
(c) amend certain other provisions of the Credit Agreement as set forth below,
and (d) obtain the release of the existing Mortgage with respect to the
Mortgaged Property in Minnesota, and the Borrower has requested that the Lenders
amend the Credit Agreement to permit, and provide for, the foregoing;

 

(3)                                  Each Term A Lender party to this Amendment
has committed to make Term A Loans to the Borrower, subject to the terms and
conditions hereinafter set forth, on the First Amendment Effective Date in an
amount equal to its Term A Commitment as set forth on Schedule 2.01 hereto and
the aggregate proceeds of the Term A Loans will be used by the Borrower to
refinance in full the Outstanding Amount of all Term B Loans, to pay related
fees and expenses, and for other corporate purposes;

 

(4)                                  The Lenders have agreed, subject to the
terms and conditions hereinafter set forth, to amend the Credit Agreement as set
forth below;

 

--------------------------------------------------------------------------------


 

(5)                                  NOW, THEREFORE, in consideration of the
premises and for other good and valuable consideration, the sufficiency and
receipt of all of which is hereby acknowledged, the parties hereto hereby agree
as follows:

 

SECTION 1.                                Amendments to Credit Agreement.  Upon,
and subject to, the satisfaction of the conditions precedent set forth in
Section 4 below, the Credit Agreement is hereby amended as follows:

 


(A)                                  SECTION 1.01 OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING IN THE APPROPRIATE ALPHABETICAL ORDER THE FOLLOWING NEW
DEFINITIONS.


 

“First Amendment” means Amendment No. 1 to this Agreement, dated as of May 5,
2005, among the Borrower, Bank of America, N.A., as Administrative Agent and the
Lenders party thereto.

 

“First Amendment Effective Date” has the meaning specified in the First
Amendment.

 

“Funding Indemnity Agreement” means the Funding Indemnity Agreement, dated
May 5, 2005, duly executed and delivered by the Borrower to the Administrative
Agent.

 

“Term A Borrowing” means a borrowing pursuant to Section 2.01(d) consisting of
simultaneous Term A Loans of the same Type made by the Term A Lenders.

 

“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(d) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 attached to the First
Amendment under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as may be adjusted from time to time in accordance with this Agreement.  The
aggregate Commitment of all Term A Lenders shall be $270,000,000 on the First
Amendment Effective Date.

 

“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time, and
(b) thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at
such time.

 

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(d).

 

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit A to the First
Amendment,

 

2

--------------------------------------------------------------------------------


 

evidencing the aggregate indebtedness of the Borrower to such Term A Lender
resulting from the Term A Loans made or held by such Term A Lender.

 


(B)                                 SECTION 1.01 OF THE CREDIT AGREEMENT IS
FURTHER AMENDED AS FOLLOWS:


 

(I)                                     BY AMENDING AND RESTATING IN FULL THE
DEFINITION OF “APPLICABLE RATE” TO READ AS FOLLOWS:

 

“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility, the applicable rate per annum set forth below in the
grid captioned “Revolving Credit Facility and Term A Facility – Applicable
Rate”, under the captions “Base Rate Percentage”, “Eurodollar Percentage” or
“Commitment Fee” cited therein, as the case may be, based upon the Senior
Secured Credit Rating and the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b) and (b) in the case of any Incremental Term Loans, the
applicable rate per annum set forth in the applicable Incremental Term Facility
Supplement for Base Rate Loans and Eurodollar Rate Loans:

 

Revolving Credit Facility and Term A Facility – Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Eurodollar
Percentage

 

Base Rate
Percentage

 

 

 

 

 

 

 

 

 

 

 

1

 

<3.00x and Senior Secured Credit Rating, with “stable outlook” or “positive
outlook”, of BB+ or better or Ba1 or better

 

0.250%

 

1.00%

 

0%

 

 

 

 

 

 

 

 

 

 

 

2

 

<3.50x

 

0.300%

 

1.25%

 

0.25%

 

 

 

 

 

 

 

 

 

 

 

3

 

>3.50x and Senior Secured Credit Rating of better than BB- and Ba3

 

0.375%

 

1.50%

 

0.50%

 

 

 

 

 

 

 

 

 

 

 

4

 

>3.50x

 

0.500%

 

1.75%

 

0.75%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in
(a) the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered within two Business Days after the date when due in
accordance with such Section 6.02(b), then Pricing Level 4 shall apply as of the
first Business Day after such second Business Day until the first Business Day
after the date on which such Compliance Certificate is delivered, and (b) the
Senior Secured Credit Rating shall become effective as of the first Business Day
immediately following the date of such change in Senior Secured Credit Rating.”

 

3

--------------------------------------------------------------------------------


 


(C)                                  SECTION 1.01 OF THE CREDIT AGREEMENT IS
FURTHER AMENDED BY AMENDING AND RESTATING IN FULL THE DEFINITIONS OF “FEE
LETTER”, “INCREMENTAL TERM FACILITY CLOSING DATE”, “LOAN DOCUMENTS”, “MATURITY
DATE”, “RESTRICTED PAYMENT”, “TERM BORROWING”, “TERM COMMITMENT”, “TERM
COMMITMENT INCREASE AVAILABILITY”, “TERM FACILITIES”, “TERM LOAN” AND “TERM
NOTE” TO READ, RESPECTIVELY, AS FOLLOWS:


 

“Fee Letter” means, collectively, (a) the letter agreement, dated February 24,
2004, among the Borrower, BAS and Bank of America and (b) the letter agreement,
dated April 11, 2005, among the Borrower, BAS and Bank of America.

 

“Incremental Term Facility Closing Date” means in respect of an Incremental Term
Facility any date on which all of the conditions to funding of the Incremental
Term Loans under such Incremental Term Facility are satisfied and the applicable
Lenders advance Incremental Term Loans.

 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) each Issuer Document,
(vii) each Incremental Term Facility Supplement and (viii) the Funding Indemnity
Agreement and (b) for purposes of the Guaranty and the Collateral Documents,
(i) this Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral
Documents, (v) each Issuer Document, (vi) the Fee Letter, (vii) each Incremental
Term Facility Supplement, (viii) the Funding Indemnity Agreement and (ix) each
Secured Hedge Agreement.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (i) the fifth anniversary of the Closing Date (or in the case of
any Letter of Credit or request for L/C Credit Extension, the Letter of Credit
Expiration Date) and (ii) the date of termination in whole of the Revolving
Credit Commitments, pursuant to Section 2.06 or 8.02, (b) with respect to the
Term A Facility, the earlier of (i) the fifth anniversary date of the Closing
Date and (ii) the date of acceleration of the Term A Facility pursuant to
Section 8.02 and (c) with respect to any Incremental Term Facility, (i) the
final maturity specified in the applicable Incremental Facility Term Supplement
and (ii) the date of acceleration of the Incremental Term Facility pursuant to
Section 8.02; provided that, notwithstanding the foregoing, (x) if on or prior
to November 1, 2010, the Borrower shall not have reserved cash, obtained
committed financing or any combination of the foregoing, all on terms and
conditions reasonably satisfactory to the Administrative Agent at such time, in
an aggregate amount necessary to pay all amounts outstanding, including
principal and all accrued interest, in full under the Senior Subordinated Notes
on the scheduled maturity date of the Senior Subordinated Notes, November 10,
2010 shall be the final maturity date of all of the Facilities (other than the
Revolving Credit Facility and the Term A Facility) and final payment of all
amounts under all of the Facilities (other than the Revolving Credit Facility
and the Term A Facility) then outstanding plus all accrued interest shall be
immediately due and payable on November 10, 2010, and (y) with respect to such
committed financing, if definitive

 

4

--------------------------------------------------------------------------------


 

documentation therefor shall not have been entered into and all conditions to
funding thereunder shall not have been satisfied ten Business Days prior to the
scheduled maturity date of the Senior Subordinated Notes, such tenth Business
Day prior to the scheduled maturity date of this Senior Subordinated Notes shall
be the final maturity date of all the Facilities (other than the Revolving
Credit Facility and the Term A Facility) and all amounts under all of the
Facilities (other than the Revolving Credit Facility and the Term A Facility)
then outstanding plus accrued interest shall be immediately due and payable on
such tenth Business Day prior to the scheduled maturity date of the Senior
Subordinated Notes.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment; provided,
however, that no such dividend, distribution, payment or return of capital shall
constitute a “Restricted Payment” to the extent made solely with the common
Equity Interests of the Borrower or (b) any payment, prepayment, redemption
(whether at the option of the holder or otherwise), purchase, defeasance,
distributions involving cash, acquisition or other retirement for value in
respect of any subordinated Indebtedness or any convertible debt securities or
instruments, in each case, of the Borrower or any Subsidiary.

 

“Term Borrowing” means any Term A Borrowing or Incremental Term Borrowing, as
applicable.

 

“Term Commitment” means any Term A Commitment or Incremental Term Commitment, as
applicable.

 

“Term Commitment Increase Availability” means at any time (a) $330,000,000 plus
(b) the principal amount, up to $270,000,000, by which the Term A Facility shall
have been repaid as a result of scheduled amortization and any mandatory or
optional prepayments minus (c) the aggregate initial principal amount of all
Incremental Term Facilities.

 

“Term Facilities” means, at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Lenders at such time.

 

“Term Loan” means any Term A Loan or Incremental Term Loan, as applicable.

 

“Term Note” means any Term A Note or a promissory note of the Borrower payable
to the order of any Incremental Term Loan Lender, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Incremental Term Loan Lender resulting from the Incremental Term Loans made
by such Incremental Term Loan Lender.

 

5

--------------------------------------------------------------------------------


 


(D)                                 SECTION 1.02 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY (I) RELETTERING THE LAST CLAUSE THEREOF AS CLAUSE (D) AND
(II) ADDING AT THE END THEREOF THE FOLLOWING NEW SUBSECTION (E):


 

“(e)                            On and after the First Amendment Effective Date,
all Term Loans (including the Term A Loans) shall have, and continue to have,
the same terms, rights and benefits as the Term Loans immediately prior to the
First Amendment Effective Date under the Loan Documents, except as modified by
the First Amendment.”

 


(E)                                  SECTION 2.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING CLAUSE (D) AT THE END THEREOF:


 

“(d)                           Term A Borrowings.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make, on the
First Amendment Effective Date, a single loan consisting of a Term A Loan
pursuant to the Term A Facility in an amount equal to its Pro Rata Share of the
Term A Facility to the Borrower on any Business Day.  The Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Pro Rata Share of the applicable Term A Facility.  Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be
reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.”

 


(F)                                    SECTION 2.03(A)(II)(A) OF THE CREDIT
AGREEMENT IS AMENDED BY DELETING THE REFERENCE TO “TWELVE MONTHS” THEREIN AND
REPLACING IT WITH THE PHRASE “EIGHTEEN MONTHS”.


 


(G)                                 THE FIRST SENTENCE IN SECTION 2.03(I) OF THE
CREDIT AGREEMENT IS AMENDED IN ITS ENTIRETY TO READ:


 

“The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Pro Rata Share, a Letter of
Credit Fee (the “Letter of Credit Fee”) for each Letter of Credit in an amount
equal to (i) in the case of any Financial Letter of Credit, (A) a rate per annum
equal to the Eurodollar Percentage for Revolving Credit Loans in effect from
time to time for each day during the applicable calculation period as set forth
in the grid in the definition of “Applicable Rate” times (B) the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) or (ii) in the
case of any Performance Letter of Credit or Documentary Letter of Credit, (A) a
rate per annum equal to 75% of the Eurodollar Percentage for Revolving Credit
Loans in effect from time to time for each day during the applicable calculation
period as set forth in the grid in the definition of “Applicable Rate” times
(B) the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit).”

 


(H)                                 SECTION 2.03(I) OF THE CREDIT AGREEMENT IS
FURTHER AMENDED BY DELETING THE REFERENCE TO “THE FIRST BUSINESS DAY AFTER THE
END” IN THE SECOND SENTENCE THEREOF AND REPLACING IT WITH THE PHRASE “THE LAST
BUSINESS DAY”.

 

6

--------------------------------------------------------------------------------


 


(I)                                     SECTION 2.03(J) OF THE CREDIT AGREEMENT
IS AMENDED BY DELETING THE REFERENCE TO “THE FIRST BUSINESS DAY AFTER THE END OF
SUCH” IN THE SECOND SENTENCE THEREOF AND REPLACING IT WITH THE PHRASE “THE LAST
BUSINESS DAY OF EACH”.


 


(J)                                     THE LAST SENTENCE OF
SECTION 2.05(A)(I) OF THE CREDIT AGREEMENT IS AMENDED BY REPLACING THE REFERENCE
TO “TERM B FACILITY” THEREIN WITH “TERM A FACILITY”.


 


(K)                                  SECTION 2.05(B)(I) OF THE CREDIT AGREEMENT
IS AMENDED TO READ AS FOLLOWS:  “(I) [INTENTIONALLY OMITTED]”.


 


(L)                                     SECTION 2.05(B)(VII) OF THE CREDIT
AGREEMENT IS AMENDED BY REPLACING THE REFERENCE TO “TERM B FACILITY” THEREIN
WITH “TERM A FACILITY”.


 


(M)                               SECTION 2.06(B)(I) OF THE CREDIT AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(i)  The aggregate Term Commitments under any Term Facility shall be
automatically and permanently reduced to zero on the date of a Term Borrowing
under such Term Facility (after giving effect to such Term Borrowing).”

 


(N)                                 THE SECOND SENTENCE OF SECTION 2.06(C) OF
THE CREDIT AGREEMENT IS AMENDED BY REPLACING THE REFERENCE TO “TERM B FACILITY”
THEREIN WITH “TERM A FACILITY”.


 


(O)                                 SECTION 2.07(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED IN FULL TO READ AS FOLLOWS:


 

“(a)  Term A Loans.  The Borrower shall repay to the Administrative Agent for
the ratable account of the Term A Lenders the aggregate principal amount of all
Term A Loans outstanding on the following dates in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06):

 

Date

 

Amount

 

June 30, 2005

 

$

6,750,000

 

September 30, 2005

 

$

6,750,000

 

December 31, 2005

 

$

6,750,000

 

March 31, 2006

 

$

6,750,000

 

June 30, 2006

 

$

6,750,000

 

September 30, 2006

 

$

6,750,000

 

December 31, 2006

 

$

6,750,000

 

March 31, 2007

 

$

6,750,000

 

June 30, 2007

 

$

6,750,000

 

September 30, 2007

 

$

6,750,000

 

December 31, 2007

 

$

6,750,000

 

March 31, 2008

 

$

6,750,000

 

June 30, 2008

 

$

6,750,000

 

September 30, 2008

 

$

6,750,000

 

 

7

--------------------------------------------------------------------------------


 

December 31, 2008

 

$

6,750,000

 

March 31, 2009

 

$

168,750,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility under which
such Term A Loans were made and in any event shall be in an amount equal to the
aggregate principal amount of all Term A Loans outstanding on such date.”

 


(P)                                 SECTION 2.15(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY (I) DELETING THE PHRASE “INCLUDING THE TERM B FACILITY” IN THE
INTRODUCTORY SENTENCE THEREOF AND REPLACING IT WITH THE PHRASE “OTHER THAN THE
TERM A FACILITY”, (II) INSERTING THE WORDS “SIX MONTHS AFTER” IMMEDIATELY AFTER
THE WORDS “PRIOR TO” IN SUBCLAUSE (B) AND REPLACING THE REFERENCE TO “TERM B
FACILITY” IN SUBCLAUSES (B) WITH “TERM A FACILITY”, (III) DELETING SUBCLAUSE
(D) AND RELETTERING SUBCLAUSE (E) AS SUBCLAUSE (D) AND (IV) DELETING SUBCLAUSE
(C) AND REPLACING IT WITH THE FOLLOWING NEW SUBCLAUSE (C):


 

“(C)                          If the request is for an Incremental Term
Facility, the requested amortization schedule for such Incremental Term Loans,
which shall not amortize more rapidly than quarterly installments equal to 2.50%
of the original Outstanding Amount of such Incremental Term Loans, and”

 


(Q)                                 SECTION 6.11 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING AT THE END THEREOF THE FOLLOWING NEW SENTENCE:


 

“The Term A Loans shall be used to refinance the Outstanding Amount of the Term
B Loans as of the First Amendment Effective Date in full, pay related fees and
expenses and, thereafter, for general corporate purposes.”

 


(R)                                    SECTION 6.14 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED IN FULL TO READ AS FOLLOWS:  “6.14  [INTENTIONALLY OMITTED]”.


 


(S)                                  SECTION 7.06(D) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED IN FULL TO READ AS FOLLOWS:


 

“(d)                           the Borrower may make Restricted Payments so long
as (1) no Default is continuing or would result therefrom, (2) the Material Debt
Documents then outstanding would permit such Restricted Payment, and (3) if,
after giving effect thereto, either (A) the Senior Leverage Ratio would be less
than 1.50:1.00 or (B) the aggregate amount of such Restricted Payments would be
less than the sum of (x) $50,000,000 in each fiscal year plus (y) up to 100% of
the Net Cash Proceeds from the sale or issuance by the Borrower of any of its
Equity Interest remaining after making the mandatory prepayment required
pursuant to Section 2.05(b)(iii) and not used to make any Investments or other
Restricted Payments; and”

 


(T)                                    SECTION 7.15(A) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY REPLACING THE REFERENCE TO “SECTION 7.06(E)” THEREIN WITH
THE PHRASE “CLAUSE (D) OR (E) OF SECTION 7.06”.

 

8

--------------------------------------------------------------------------------


 


(U)                                 SECTION 7.16 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING IMMEDIATELY BEFORE THE PERIOD AT THE END THEREOF “,
OTHER THAN ANY TERMINATION THEREOF IN CONNECTION WITH THE PAYMENT IN FULL OF ALL
OBLIGATIONS THEREUNDER”.


 

SECTION 2.                                Consent and Waiver. Upon, and subject
to, the satisfaction of the conditions precedent set forth in Section 4 below,
the Lenders hereby consent and agree to release and terminate the existing
Mortgage with respect to the Mortgaged Property in Minnesota, authorize the
Administrative Agent to effect such release and termination and waive any
requirements in the Loan Documents requiring a Mortgage on such property.

 

SECTION 3.                                Effectiveness. This Amendment, other
than the amendments contemplated by Section 1 and the consent and waiver
contemplated in Section 2, shall become effective and in full force and effect
upon the Administrative Agent’s receipt of counterparts of this Amendment by the
Borrower, each Revolving Credit Lender and Term A Lenders providing aggregate
Term A Commitments of at least $270,000,000 or, as to any of the foregoing
parties, advice satisfactory to the Administrative Agent that each of the
foregoing parties has executed this Amendment.

 

SECTION 4.                                Conditions of Effectiveness of
Amendments. The amendments to the Credit Agreement set forth in Section 1 and
the consent and waiver contemplated in Section 2 shall become effective on the
date (the “First Amendment Effective Date”) when each of the following
conditions set forth in this Section 4 shall have been satisfied:

 


(A)                                  EXECUTION OF COUNTERPARTS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF (I) THIS AMENDMENT
EXECUTED BY (A) THE BORROWER, (B) THE ADMINISTRATIVE AGENT, (C) EACH REVOLVING
CREDIT LENDER, AND (D) TERM A LENDERS PROVIDING TERM A COMMITMENTS IN AN
AGGREGATE AMOUNT EQUAL TO $270,000,000 OR, AS TO ANY OF THE FOREGOING PARTIES,
ADVICE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT EACH OF THE FOREGOING
PARTIES HAS EXECUTED THIS AMENDMENT AND, IF APPLICABLE, PROVIDED SUCH TERM A
COMMITMENTS, (II) THE CONSENT ATTACHED HERETO (THE “CONSENT”) EXECUTED BY EACH
GUARANTOR AND (III) THE FEE LETTER AGREEMENT DATED APRIL 11, 2005 (THE “FEE
LETTER”) EXECUTED BY THE BORROWER AND THE OTHER PARTIES THERETO.


 


(B)                                 COLLATERAL MATTERS.  ALL DOCUMENTS,
INSTRUMENTS AND AGREEMENTS, INCLUDING, WITHOUT LIMITATION, AMENDMENTS OR
RESTATEMENTS OF EXISTING MORTGAGES (OTHER THAN WITH RESPECT TO THE EXISTING
MORTGAGED PROPERTY IN MINNESOTA) AND LEGAL OPINIONS, THAT ARE NECESSARY OR
DESIRABLE TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS SHALL
HAVE BEEN DULY EXECUTED, DELIVERED AND FILED, AND ALL OTHER ACTION WITH RESPECT
TO THE CREATION, VALIDITY, RATIFICATION, CONFIRMATION, MAINTENANCE AND
PERFECTION OF ALL SECURITY INTERESTS CREATED OR INTENDED TO BE CREATED UNDER THE
LOAN DOCUMENTS AND THE FIRST PRIORITY NATURE THEREOF (SUBJECT TO SPECIFIED
STATUTORY LIENS AND, IN THE CASE OF MORTGAGED PROPERTIES ONLY, LIENS PERMITTED
UNDER SECTION 7.01(G)) SHALL HAVE BEEN TAKEN.

 


(C)                                  PAYMENT OF FEES AND EXPENSES.  THE BORROWER
SHALL HAVE PAID (I) ALL REASONABLE FEES AND EXPENSES (INCLUDING THE REASONABLE
FEES AND EXPENSES OF SHEARMAN & STERLING LLP) INCURRED BY THE ARRANGER AND THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, IN

 

9

--------------------------------------------------------------------------------


 


CONNECTION WITH THE SYNDICATION OF THE TERM A FACILITY) OR OTHERWISE REQUIRED TO
BE PAID IN CONNECTION WITH THIS AMENDMENT AND (II) ALL OTHER FEES AND EXPENSES
REQUIRED TO BE PAID UNDER THE LOAN DOCUMENTS AND REMAINING OUTSTANDING ON OR
PRIOR TO THE DATE OF THIS AMENDMENT (INCLUDING FEES AND EXPENSES OF COUNSEL), IN
EACH CASE, FOR WHICH THE INVOICE FOR SUCH FEES AND EXPENSES SHALL HAVE BEEN
PRESENTED TO THE BORROWER.


 


(D)                                 EVIDENCE OF DEBT.  EACH TERM A LENDER SHALL
HAVE RECEIVED, IF REQUESTED, ONE OR MORE TERM A NOTES PAYABLE TO THE ORDER OF
SUCH LENDER DULY EXECUTED BY THE BORROWER, IN SUBSTANTIALLY THE FORM OF
EXHIBIT A ATTACHED HERETO, EVIDENCING THE TERM A LOANS OF SUCH TERM A LENDER.


 


(E)                                  TERM B LENDERS.  THE BORROWER SHALL HAVE
PAID TO EACH OF THE TERM B LENDERS AN AMOUNT EQUAL TO THE OUTSTANDING AMOUNT OF
THE TERM B LOANS HELD BY SUCH TERM B LENDER, TOGETHER WITH ALL ACCRUED BUT
UNPAID INTEREST TO THE FIRST AMENDMENT EFFECTIVE DATE ON SUCH TERM B LOANS, ANY
AMOUNTS PAYABLE IN CONNECTION SUCH PREPAYMENT UNDER THE LOAN DOCUMENTS AND ANY
OTHER UNPAID AMOUNTS DUE AND OWING TO EACH SUCH TERM B LENDER UNDER THE LOAN
DOCUMENTS.


 


(F)                                    RESOLUTIONS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED CERTIFIED COPIES OF (I) THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF (A) THE BORROWER EVIDENCING APPROVAL OF THIS AMENDMENT AND ALL
MATTERS AND TRANSACTIONS CONTEMPLATED HEREBY AND (B) EACH GUARANTOR EVIDENCING
APPROVAL OF THE CONSENT AND THE MATTERS AND TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND (II) ALL DOCUMENTS EVIDENCING OTHER NECESSARY CORPORATE ACTION AND
GOVERNMENTAL AND OTHER MATERIAL THIRD PARTY APPROVALS AND CONSENTS, IF ANY, WITH
RESPECT TO THIS AMENDMENT, THE CONSENT AND THE MATTERS AND TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


(G)                                 CERTIFICATES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY (OR
ANOTHER RESPONSIBLE OFFICER) OF THE BORROWER AND EACH OTHER LOAN PARTY
CERTIFYING (I) THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE BORROWER AND
SUCH OTHER LOAN PARTY AUTHORIZED TO SIGN THIS AMENDMENT AND THE CONSENT AND THE
OTHER DOCUMENTS TO BE DELIVERED HEREUNDER AND THEREUNDER, (II) THAT NO
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY, OR ANY THIRD PARTY TO ANY
AGREEMENTS AND INSTRUMENTS OF ANY LOAN PARTY, IS REQUIRED FOR THE DUE EXECUTION,
DELIVERY OR PERFORMANCE BY THE LOAN PARTIES OF THIS AMENDMENT AND THE CONSENT,
(III) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 OF THIS
AMENDMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE) AND
(IV) NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THIS
AMENDMENT AND THE MATTERS AND TRANSACTIONS CONTEMPLATED HEREBY.


 


(H)                                 LEGAL OPINIONS.  OPINIONS OF (I) JONES DAY,
COUNSEL FOR THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, WHICH SHALL INCLUDE, AMONG OTHER THINGS, OPINIONS AS TO THE CONTINUING
VALIDITY OF THE LIENS ON, AND SECURITY INTERESTS IN, THE COLLATERAL CREATED
PURSUANT TO THE LOAN DOCUMENTS AND THE PERFECTION OF SUCH LIENS AND SECURITY
INTERESTS AND (II) IN-HOUSE COUNSEL OF THE LOAN PARTIES, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

10

--------------------------------------------------------------------------------


 


(I)                                     AUTHORIZATIONS.  ALL GOVERNMENTAL
AUTHORIZATIONS AND ALL THIRD PARTY CONSENTS AND APPROVALS NECESSARY IN
CONNECTION WITH THE AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
HAVE BEEN OBTAINED (WITHOUT THE IMPOSITION OF ANY CONDITIONS THAT ARE NOT
ACCEPTABLE TO THE LENDERS) AND SHALL REMAIN IN EFFECT; AND NO LAW SHALL BE
APPLICABLE IN THE JUDGMENT OF THE LENDERS, IN EACH CASE THAT RESTRAINS, PREVENTS
OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE RIGHTS OF THE LOAN PARTIES OR THEIR SUBSIDIARIES
FREELY TO TRANSFER OR OTHERWISE DISPOSE OF, OR TO CREATE ANY LIEN ON, ANY
PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY ANY OF THEM, EXCEPT AS MAY BE
REQUIRED IN CONNECTION WITH THE DISPOSITION OF ANY PORTION OF THE SECURITY
COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) BY LAWS AFFECTING THE OFFERING
AND SALE OF SECURITIES GENERALLY AND THE TAKING OF THE ACTIONS DESCRIBED IN
SECTION 4(D) OF THE SECURITY AGREEMENT WITH RESPECT TO ASSIGNABLE GOVERNMENT
CONTRACT CLAIMS.


 


(J)                                     LEGAL DETAILS, ETC.  ALL DOCUMENTS
EXECUTED OR SUBMITTED PURSUANT HERETO OR CONTEMPLATED HEREBY SHALL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ARRANGER, THE ADMINISTRATIVE AGENT AND
SHEARMAN & STERLING LLP, AS COUNSEL TO THE ARRANGER AND THE ADMINISTRATIVE
AGENT.


 


(K)                                  CONDITIONS TO CREDIT EXTENSIONS.  ALL
CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 OF THE CREDIT AGREEMENT SHALL
HAVE BEEN SATISFIED AND EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 5 SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 

SECTION 5.                                Representations and Warranties.  The
Borrower represents and warrants as follows:

 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH LOAN PARTY OF THIS AMENDMENT AND ANY OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS IN CONNECTION HEREWITH, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, ARE WITHIN SUCH LOAN PARTY’S CORPORATE OR OTHER
ORGANIZATIONAL POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (I) CONTRAVENE THE TERMS OF
ANY OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (II) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR REQUIRE ANY PAYMENT (OTHER THAN THE PAYMENT
REQUIRED TO BE MADE PURSUANT TO THIS AMENDMENT AND THE FEE LETTER) TO BE MADE
UNDER (A) ANY CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS A PARTY OR
AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS
SUBSIDIARIES OR (B) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT;
(III) VIOLATE ANY LAW; OR (IV) RESULT IN THE CREATION OF ANY LIEN OTHER THAN A
LIEN EXPRESSLY PERMITTED UNDER SECTION 7.01 OF THE CREDIT AGREEMENT.


 


(B)                                 NO APPROVAL, CONSENT, EXEMPTION,
AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH (I) THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY LOAN PARTY OF THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR MATERIAL
DEBT DOCUMENT, OR FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
(II) THE GRANT BY ANY LOAN PARTY OF THE LIENS GRANTED BY IT PURSUANT TO THE
COLLATERAL DOCUMENTS, (III) THE PERFECTION OR MAINTENANCE OF THE LIENS CREATED
UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE FIRST PRIORITY (SUBJECT TO
SPECIFIED STATUTORY LIENS AND, IN THE CASE OF MORTGAGED PROPERTIES ONLY,

 

11

--------------------------------------------------------------------------------


 


LIENS PERMITTED UNDER SECTION 7.01(G)) NATURE THEREOF) OR (IV) THE EXERCISE BY
ANY AGENT OR ANY LENDER OF ITS RIGHTS UNDER THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT OR THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL
DOCUMENTS.


 


(C)                                  THIS AMENDMENT AND THE CONSENT HAVE BEEN
DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS PARTY HERETO.  THIS
AMENDMENT CONSTITUTES, AND EACH OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL
CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY,
ENFORCEABLE AGAINST EACH LOAN PARTY THAT IS PARTY THERETO IN ACCORDANCE WITH ITS
TERMS.


 


(D)                                 NO DEFAULT HAS OCCURRED AND IS CONTINUING OR
WILL OCCUR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT
(INCLUDING THE CREDIT EXTENSION PROPOSED HEREUNDER AND THE APPLICATION OF THE
PROCEEDS THEREFROM), AND SUCH TRANSACTIONS ARE PERMITTED UNDER THE MATERIAL DEBT
DOCUMENTS AND THE BORROWER HAS COMPLIED WITH ALL REQUIREMENTS THEREUNDER, IF
ANY, IN CONNECTION WITH SUCH TRANSACTIONS.


 

SECTION 6.                                Reference to and Effect on the Credit
Agreement and the Loan Documents.  (a)  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 


(B)                                 THE CREDIT AGREEMENT, THE NOTES AND EACH OF
THE OTHER LOAN DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT (AND AS
CONTEMPLATED TO BE AMENDED, MODIFIED, SUPPLEMENTED, RESTATED, SUBSTITUTED OR
REPLACED BY THIS AMENDMENT) ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND
EFFECT AND IS HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE COLLATERAL DOCUMENTS AND ALL OF THE
COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL
OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS, IN EACH CASE, AS
AMENDED BY THIS AMENDMENT (AND AS CONTEMPLATED TO BE AMENDED, MODIFIED,
SUPPLEMENTED, RESTATED, SUBSTITUTED OR REPLACED BY THIS AMENDMENT).


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE ADMINISTRATIVE AGENT
UNDER ANY OF THE LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF ANY
OF THE LOAN DOCUMENTS.  ON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, THIS
AMENDMENT SHALL FOR ALL PURPOSES CONSTITUTE A LOAN DOCUMENT.


 

SECTION 7.                                Costs and Expenses.  The Borrower
agrees that all costs and expenses of the Administrative Agent in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees and expenses of counsel for the Administrative Agent), are
costs and expenses that the Borrower is required to pay or reimburse pursuant to
Section 10.04 of the Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.                                Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 9.                                Governing Law.  This Amendment shall
be governed by, and construed in accordance with, the laws of the State of
New York.

 

 

[The remainder of this page is intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

By

/s/ Keith D. Ross

 

 

Name:

Keith D. Ross

 

 

Title:

Senior Vice President, General
Counsel and Secretary

 

 

 

 

 

 

 

By

/s/ Eric S. Rangen

 

 

Name:

Eric S. Rangen

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and as Lender

 

 

 

 

 

 

 

 

 

By

/s/ Kenneth J. Beck

 

 

Name:

Kenneth J. Beck

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By

/s/ Kenneth J. Beck

 

 

Name:

Kenneth J. Beck

 

 

Title:

Senior Vice President

 

 

 

 

 

CALYON NEW YORK BRANCH,

 

as L/C Issuer

 

 

 

 

 

By

/s/ James Gibson

 

 

Name:

James Gibson

 

 

Title:

Managing Director

 

 

 

By

/s/ Scott R. Chappelka

 

 

Name:

Scott R. Chappelka

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association,

 

as L/C Issuer

 

 

 

 

 

By

/s/ Karen Weathers

 

 

Name:

Karen Weathers

 

 

Title:

Vice President

 

 

 

 

 

JPMorgan Chase Bank, N.A., successor by merger

 

to JP Morgan Chase Bank

 

as Lender and L/C Issuer

 

 

 

 

 

By

/s/ Richard C. Smith

 

 

Name:

Richard C. Smith

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

Revolving Credit Lenders:

 

 

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By

/s/ James Gibson

 

 

Name:

James Gibson

 

 

Title:

Managing Director

 

 

 

 

 

By

/s/ Scott Chappelka

 

 

Name:

Scott Chappelka

 

 

Title:

Director

 

 

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL

 

 

 

 

 

By

/s/ Brian O’Leary

 

 

Name:

Brian O’Leary

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ Sean Mounier

 

 

Name:

Sean Mounier

 

 

Title:

First Vice President

 

 

 

 

 

REGIONS BANK

 

 

 

 

 

By

/s/ Mark Burr

 

 

Name:

Mark Burr

 

 

Title:

Vice President National Corporation

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

 

 

 

 

 

By

/s/ Chris Droussiotis

 

 

Name:

Chris Droussiotis

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

/s/ John-Paul Marotta

 

 

Name:

John-Paul Marotta

 

 

Title:

Vice President

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By

/s/ Yoshihiro Hyakutome

 

 

Name:

Yoshihiro Hyakutome

 

 

Title:

Deputy General Manager

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

 

Title:

Senior Vice President

 

 

 

 

 

UFJ BANK LIMITED

 

 

 

 

 

By

/s/ Russell Bohner

 

 

Name:

Russell Bohner

 

 

Title:

Vice President

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By

/s/ Brian P. Schwinn

 

 

Name:

Brian P. Schwinn

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

ALLIED IRISH BANKS PLC.

 

 

 

 

 

By

/s/ Roisin O’Connell

 

 

Name:

Roisin O’Connell

 

 

Title:

Assistant Vice President

 

 

 

By

/s/ Rima Terradista

 

 

Name:

Rima Terradista

 

 

Title:

SeniorVice President

 

--------------------------------------------------------------------------------


 

 

U. S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Karen Weathers

 

 

Name:

Karen Weathers

 

 

Title:

Vice President

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By

/s/ Daniel R. Raynor

 

 

Name:

Daniel R. Raynor

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Term A Lenders:

 

 

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By

/s/ James Gibson

 

 

Name:

James Gibson

 

 

Title:

Managing Director

 

 

 

 

 

By

/s/ Scott R. Chappelka

 

 

Name:

Scott R. Chappelka

 

 

Title:

Director

 

 

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL

 

 

 

 

 

By

/s/ Brian O’Leary

 

 

Name:

Brian O’Leary

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ Sean Mounier

 

 

Name:

Sean Mounier

 

 

Title:

First Vice President

 

 

 

 

 

REGIONS BANK

 

 

 

 

 

By

/s/ Mark Burr

 

 

Name:

Mark Burr

 

 

Title:

Vice President National Corporation

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

 

 

 

 

 

By

/s/ Chris Droussiotis

 

 

Name:

Chris Droussiotis

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

/s/ John-Paul Marotta

 

 

Name:

John-Paul Marotta

 

 

Title:

Vice President

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By

/s/ Yoshihiro Hyakutome

 

 

Name:

Yoshihiro Hyakutome

 

 

Title:

Deputy General Manager

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

 

Title:

Senior Vice President

 

 

 

 

 

THE SUMITOMO TRUST & BANKING CO., LTD.

 

 

 

 

 

By

/s/ Elizabeth A. Quirk

 

 

Name:

Elizabeth A. Quirk

 

 

Title:

Vice President

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By

/s/ Brian P. Schwinn

 

 

Name:

Brian P. Schwinn

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

AIB DEBT MANAGEMENT LIMITED

 

 

 

 

 

By

/s/ Roisin O’Connell

 

 

Name:

Roisin O’Connell

 

 

Title:

Assistant Vice President

 

 

 

 

 

Investment Advisor to AIB Debt

 

Management, Limited

 

 

 

 

 

By

/s/ Rima Terradista

 

 

Name:

Rima Terradista

 

 

Title:

SeniorVice President

 

 

 

 

 

Investment Advisor to AIB Debt

 

Management, Limited

 

 

 

U. S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Karen Weathers

 

 

Name:

Karen Weathers

 

 

Title:

Vice President

 

 

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By

/s/ Daniel R. Raynor

 

 

Name:

Daniel R. Raynor

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of May 5, 2005

 

Each of the undersigned, as Guarantor under the Subsidiary Guaranty dated as of
March 31, 2004 (the “Guaranty”), in favor of the Administrative Agent and the
Lenders parties to the Credit Agreement referred to in the foregoing Amendment,
hereby consents to such Amendment and the transactions contemplated by such
Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of such Amendment, the Guaranty is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement as amended by such
Amendment, and (b) the Collateral Documents to which such Guarantor is a party
and all of the Collateral described therein do, and shall continue to, secure
the payment of all of the obligations to be secured thereunder.

 

[The remainder of this page is intentionally left blank]

 

 

--------------------------------------------------------------------------------


 

 

ALLIANT AMMUNITION AND POWDER COMPANY LLC

 

ALLIANT AMMUNITION SYSTEMS COMPANY LLC

 

ALLIANT HOLDINGS LLC

 

ALLIANT LAKE CITY SMALL CALIBER AMMUNITION COMPANY LLC

 

ALLIANT SOUTHERN COMPOSITES COMPANY LLC

 

AMMUNITION ACCESSORIES INC.

 

ATK COMMERCIAL AMMUNITION COMPANY INC.

 

ATK ELKTON LLC

 

ATK MISSILE SYSTEMS COMPANY LLC

 

ATK ORDNANCE AND GROUND SYSTEMS LLC

 

ATK TACTICAL SYSTEMS COMPANY LLC

 

COMPOSITE OPTICS, INCORPORATED

 

FEDERAL CARTRIDGE COMPANY

 

GASL, INC.

 

MICRO CRAFT INC.

 

MISSION RESEARCH CORPORATION

 

NEW RIVER ENERGETICS, INC.

 

ATK THIOKOL INC.

 

AEC – ABLE ENGINEERING COMPANY, INC.

 

PRESSURE SYSTEMS, INC.

 

PROGRAMMED COMPOSITES INC.

 

 

 

 

 

 

 

 

 

By

/s/ Keith D. Ross

 

 

Name:

Keith D. Ross

 

 

Title:

Vice President and Secretary

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM A NOTE

 

$

 

 

 

 

, 2005

 

FOR VALUE RECEIVED, the undersigned, Alliant Techsystems Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of            DOLLARS AND            CENTS ($         ) or, if
less, the unpaid principal amount of the Term A Loan made by the Lender to the
Borrower under that certain Credit Agreement, dated as of March 31, 2004 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, the other Agents and
the Arrangers.

 

The Borrower promises to pay interest on the aggregate unpaid principal amount
of the Term A Loan made by the Lender to the Borrower under the Agreement from
the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

Except as provided in the Agreement, this Term A Note may not be assigned by the
Lender to any Person.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

 

--------------------------------------------------------------------------------

 